DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 06/18/2019. Claims 13-26 are submitted for examining.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 19, the claim recites the limitations “encode the combined signal; carry out constellation modulation on the combined signal; encode a part of the combined signal and carrying out constellation modulation on other parts of the combined signal”, the claim is not clear because the claim discloses the process of encoding the combined signal and encoding a part in the combined signal. The claim is unclear because there is lack of clarity in the claim. Since the claims should be self-consistent and able, alone, to unambiguously define the subject matter of the invention, said limitations should be clearly discloses the step for the encoding, is it for the combined signal or part of the combined signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US20150263796).

	Regarding claim 13, the cited reference Nam discloses a user terminal, comprising: a communication apparatus configured to transmit and receive signals with a base station (Fig. 1 and ¶0065 disclose an UE includes a transmitter and a receiver  to communicate with a base station); a processor (¶0006 discloses that the user equipment also includes a controller) configured to calculate first information related to receiving signal quality (¶006 discloses that the user equipment includes a controller configured to demodulate the PDSCH and to estimate a signal part of channel quality information (CQI). ¶0144  further discloses the DMRS CQI is estimated in a subframe in which the UE has received a PDSCH); combine the first information and a response signal to a hybrid automatic repeat request (HARQ) to be transmitted to a base station to generate a combined signal (¶0144  discloses the UE is configured to report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback); and carry out signal processing on the combined signal to generate second information (¶0144 discloses that the a UE is configured to report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback on PUCCH, wherein the DMRS CQI is estimated in a subframe in which the UE has received a PDSCH, and the HARQ-ACK is with regards to the PDSCH. It is proposed to use PUCCH format 3 for carrying the DMRS CQI and the HARQ-ACK, because PUCCH format 3 can carry up to 22 bits); and a communication apparatus configured to transmit the second information to the base station (¶0065 discloses that a transmitter for transmitting feedback to a base station. ¶0144 discloses report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback on PUCCH).
	Regarding claim 14, the cited reference Nam discloses  a method at a base station, comprising steps of: receiving second information from a user terminal (Fig. 1 and ¶0065 disclose an UE includes a transmitter anda receiver  to communicate with a base station), wherein the second information is obtained by carrying out the following steps at the user terminal: calculating first information related to receiving signal quality (¶006 discloses that the user equipment includes a controller configured to demodulate the PDSCH and to estimate a signal part of channel quality information (CQI). ¶0144  further discloses the DMRS CQI is estimated in a subframe in which the UE has received a PDSCH); combining the first information and a response signal to a hybrid automatic repeat request (HARQ) to be received from the user terminal to generate a combined signal (¶0144  discloses the UE is configured to report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback); carrying out signal processing on the combined signal to generate the second information (¶0144 discloses that the a UE is configured to report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback on PUCCH, wherein the DMRS CQI is estimated in a subframe in which the UE has received a PDSCH, and the HARQ-ACK is with regards to the PDSCH. It is proposed to use PUCCH format 3 for carrying the DMRS CQI and the HARQ-ACK, because PUCCH format 3 can carry up to 22 bits).
	Regarding claim 15, the claim is drawn to a base station performing substantially the same features of the method of claim 14. Therefore the claim is subject to the same rejection as claim 14.
Regarding claim 20, the cited reference Nam discloses all limitations of claim 13, Nam further discloses encode the combined signal such that the second information is represented by one bit ;encode the combined signal such that the second information is represented by a bit string, wherein the response signal is represented by one bit of the bit string, and the first information is represented by other bits of the bit string; encode the combined signal such that the second information is represented by a bit string, wherein one value of the bit string is used to represent only one value of the response signal, and other values of the bit string are used to represent the first information and other values of the response signal; or encode the combined signal such that the second information is represented by a bit string, wherein one value of the bit string corresponds to one value of the combined signal (¶0140 discloses that the UE is configured to report DMRS-CQI, based upon a state of a one-bit codepoint).
Regarding claim 26, the cited reference Nam discloses all limitations of claim 13, Nam further discloses wherein whether to carry out the step of the combining the first information and a response signal to a hybrid automatic repeat request (HARQ) to be transmitted to the base station to generate a combined signal and the step of the carrying out signal processing on the combined signal to generate second information or not is controlled by a radio resource control (RRC) signaling or a downlink control information (DCI) signaling from the base station (¶0140 discloses that the UE is configured to report DMRS-CQI, based upon a state of a one-bit codepoint in a UL related DCI format. ¶0142 discloses that if the state of the DCI format is further such that the state of codepoint is 1, then the UE shall report DMRS-CQI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US20150263796), in view of Jovicic et al (US20090017850).
	Regarding claim 19, the cited reference Nam discloses all limitations of claim 13. However, Nam does not explicitly teach wherein the processor is configured to: encode the combined signal; carry out constellation modulation on the combined signal; encode a part of the combined signal and carrying out constellation modulation on other parts of the combined signal.
	In an analogous art Jovicic teaches wherein the processor is configured to: encode the combined signal; carry out constellation modulation on the combined signal; encode a part of the combined signal and carrying out constellation modulation on other parts of the combined signal(¶0164 discloses that the second signal component may be superposed on the first signal component to form a first traffic signal…the first codeword is sent using a large QPSK constellation, and the second codeword is sent using is sent using a small QAM constellation superposed on the large QPSK constellation). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Jovicic to introduce as a new degree of freedom to increase the spectral efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US20150263796), in view of Papasakellariou et al (US20120034927).
	Regarding claim 22, the cited reference Nam discloses all limitations of claim 20. However, Nam does not explicitly teach wherein the processor is configured to: carry out channel coding on the second information by using a channel coding manner of the hybrid automatic repeat request (HARQ) mechanism; carry out channel coding on the response signal in the second information by using a channel coding manner with an error correction capability higher than a predetermined threshold, and carrying out channel coding on the first information in the second information by using a channel coding manner with an error correction capability lower than the predetermined threshold; or carry out channel coding on the response signal in the second information by using a channel coding manner of the hybrid automatic repeat request (HARQ) mechanism, while repeatedly transmitting the first information in the second information.	In an analogous art Papasakellariou teaches wherein the processor is configured to: carry out channel coding on the second information by using a channel coding manner of the hybrid automatic repeat request (HARQ) mechanism; carry out channel coding on the response signal in the second information by using a channel coding manner with an error correction capability higher than a predetermined threshold, and carrying out channel coding on the first information in or carry out channel coding on the response signal in the second information by using a channel coding manner of the hybrid automatic repeat request (HARQ) mechanism, while repeatedly transmitting the first information in the second information (¶0118 discloses that the DTX payload and the HARQ-ACK payload are jointly coded). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Papasakellariou to reduce the corresponding overhead in the system.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US20150263796), in view of Takano et al (US20040252663).
	Regarding claim 23, the cited reference Nam discloses all limitations of claim 13. However, Nam does not explicitly teach wherein the processor is configured to: carry out constellation modulation on the combined signal; carry out constellation modulation on the combined signal, wherein a specific constellation modulation is carried out on the response signal, and the specific constellation modulation includes binary phase shift keying or quadrature phase shift keying (BPSK/QPSK) modulation; carry out constellation modulation on the combined signal, wherein the combined signal are represented by discrete values on a unit circle of the constellation modulation; or carry out constellation modulation on the combined signal, wherein the combined signal are represented by analog values on a unit circle of the constellation modulation..
 	  In an analogous art Takano teaches wherein the processor is configured to: carry out constellation modulation on the combined signal; carry out constellation modulation on the combined signal, wherein a specific constellation modulation is carried out on the response signal, and the specific constellation modulation includes binary phase shift keying or quadrature phase shift keying (BPSK/QPSK) modulation; carry out constellation modulation on the combined signal, wherein the combined signal are represented by discrete values on a unit circle of the constellation modulation; or carry out constellation modulation on the combined signal, wherein the combined signal are represented by analog values on a unit circle of the constellation modulation. (¶0011 discloses that the transmission data are translated into the transmission codes such that constellation points of a combined signal). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Takano to improve bit error rate and reduce interference.
Regarding claim 24, the cited reference Nam discloses all limitations of claim 13. However, Nam does not explicitly teach wherein the communication apparatus is configured to: repeatedly transmit the second information, wherein the phases of the constellation modulation of the second information transmitted repeatedly each time are different from each other.
 	  In an analogous art Takano teaches wherein the communication apparatus is configured to: repeatedly transmit the second information, wherein the phases of the constellation modulation of the second information transmitted repeatedly each time are different from each other (¶0074 discloses that the constellation points are relatively unevenly distributed in terms of correspondence with the transmission data). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Takano to improve bit error rate and reduce interference.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US20150263796), in view of Franke et al (US20140019472).
	Regarding claim 25, the cited reference Nam discloses all limitations of claim 13. However, Nam does not explicitly teach wherein each value of the combined signal has a mapping relationship with each value of the second information, and wherein the mapping relationship is fixed; or the mapping relationship is not fixed and varies with a size of the value of the modulation and coding scheme (MCS) or varies with a distribution or probability of the first information. 
In an analogous art Franke teaches wherein each value of the combined signal has a mapping relationship with each value of the second information, and wherein the mapping relationship is fixed; or the mapping relationship is not fixed and varies with a size of the value of the modulation and coding scheme (MCS) or varies with a distribution or probability of the first information (¶0033 and ¶0035 disclose a mapping relationship exists such that for a value x encoded to value xi=Ei(x) using encoding scheme i and data values 401 mapped to corresponding encoded values 402 using a 3-bit encoding). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Franke to reduce bandwidth needed to transfer data between different computer nodes.
Allowable Subject Matter 
Claims 16-18 and 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462